Title: To Thomas Jefferson from Thomas Tingey, 19 July 1806
From: Tingey, Thomas
To: Jefferson, Thomas


                        
                            Sir
                            
                            Navy Yard 19th July 1806
                        
                        At the particular request of Captain Hull—I have the honor to send you a young ram, of the Turkish
                            broad-tailed breed. Which it is sincerely hoped will prove acceptable. 
                  I have the honor to be most respectfully Sir Yr
                            Obedt Serv
                        
                            Tho: Tingey
                            
                        
                    